Citation Nr: 0323269	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  94-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel wound to the left upper arm, currently evaluated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in February 2003.  He did not 
appear for that hearing.  


FINDINGS OF FACT

1.  The veteran sustained a shrapnel wound to the left upper 
arm in 1968.  There was no nerve or artery injury.  There is 
a question of retained foreign body on x-ray.  

2.  The medical evidence shows that the left upper arm 
shrapnel injury is currently manifested by no more than a 
tender scar and burning pain.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent disabling 
for residuals of a left upper arm shrapnel wound are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.41, 4.55, 4.56, 4.73, Code 5305 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
July 1992 letter determination, October 1992 statement of the 
case, and supplemental statements of the case dated through 
April 2002, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claim.  In addition, 
by letter dated in April 2002, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  The letter specifically 
advised the veteran as to what evidence he should provide and 
what assistance VA would provide in obtaining that evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.41, 
4.45, 4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

During the course of the veteran's appeal, in July 1997, VA 
revised its regulations concerning rating disabilities 
involving muscle injuries.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in such 
instances, an appellant's claim must be evaluated under the 
provisions of both sets of criteria, applying the criteria 
that are more favorable to the appellant.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

Prior to July 3, 1997, the regulations provided, essentially, 
that there are many factors to be considered in the 
evaluation of disabilities stemming from residuals to healed 
wounds involving muscle groups due to gunshot or other 
trauma.  Specifically, an evaluation of a gunshot wound 
requires inquiry into the effect of missiles, scarring, 
damage to muscles and other deeper structures, muscle 
weakness, the interplay of muscle patterns and groups, the 
combination of muscle injuries, and specific objective 
ranking factors.  38 C.F.R. §§ 4.47, 4.49, 4.50, 4.51, 4.52, 
4.53, 4.54, 4.55, 4.56. 

Beginning July 3, 1997, the above principles were essentially 
combined into a revised § 4.55, which states 

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. 
(b) For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic codes 5307 through 
5309); 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). 
(c) There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions: 
(1) In the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the next 
lower level than that which would otherwise be assigned. 
(2) In the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will be 
elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will 
not be rated. 
(d) The combined evaluation of muscle groups acting upon 
a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon 
the shoulder. 
(e) For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as 
the combined evaluation for the affected muscle groups. 
(f) For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each 
muscle group injury shall be separately rated and the 
ratings combined under the provisions of § 4.25. 

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that the 
following factors were to be considered in evaluating 
disabilities residual to healing wounds involving muscle 
groups due to gunshot or other trauma:

(a) Slight (insignificant) disability of muscles.  Type 
of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.  
   History of complaint.  Service department record of 
wound of slight severity or relatively brief treatment 
and return to duty.  Healing with good functional 
results.  No consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.  
   Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no 
retained metallic fragments.  

(b) Moderate disability of muscles.  Type of injury.  
Through and through or deep penetrating wounds of 
relatively short track by single bullet or small shell 
to shrapnel fragments are to be considered as of at 
least moderate degree.  Absence of explosive effect of 
high velocity missile and of residuals of debridement or 
of prolonged infection.  
   History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service 
for treatment of wound.  Record in the file of 
consistent complaint on record from the first 
examination forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.  
   Objective findings.  Entrance and (if present) exit 
scars linear or relatively short track of missile 
through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or loss of muscle tonus, and 
of definite weakness or fatigue in comparative tests.  
(In such tests, the rule that with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests.)  

Effective July 3, 1997, § 4.56 provided that, for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows: 

(1) Slight disability of muscles -- (i) Type of injury.  
Simple wound of muscle without debridement or infection. 
(ii) History and complaint.  Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No 
cardinal signs or symptoms of muscle disability as 
defined above. 
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue. 

(2) Moderate disability of muscles -- (i) Type of 
injury.  Through and through or deep penetrating wound 
of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection. 
(ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined above, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles. 
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when 
compared to the sound side. 

For injury to Muscle Group 5, involving supination of the 
forearm and flexion of the elbow, the follows evaluations are 
to be assigned:

				Dominant	Non-dominant
Severe					40		30
Moderately severe			30		20
Moderate				10		10
Slight					0		0

Code 5305.  

The service medical records show that the veteran sustained a 
fragment wound to his left upper arm in September 1968.  He 
was hospitalized for treatment of other fragment wounds.  The 
left upper extremity wound was not precisely described, 
except that it was noted that there was an entrance wound 
only and no artery or nerve involvement; the records state 
that the veteran's various fragment wounds were debrided and 
closed.  Clinical records subsequently in service note keloid 
formation in the upper arm scar.  On examination at the time 
of his separation from service, the veteran expressed no 
complaints relative to his left upper arm and the examiner 
indicated that examination was normal.  

On VA examination in August 1970, the left upper extremity 
exhibited normal range of motion and was symmetrical with the 
right arm.  The only noted pertinent clinical finding was a 
keloidal scar over the left shoulder that was well-healed, 
non-fixed, and non-tender.  

At the time the veteran was hospitalized for an unrelated 
ailment in March 1992, the only pertinent abnormal clinical 
finding noted by the examiner was a scar on the right [sic] 
arm from shrapnel.  

The veteran testified at a personal hearing before a hearing 
officer in March 1993 that he had burning, stinging pain that 
would shoot down his left arm and that he had weakness in 
grip strength with his left hand.  He admitted to being 
right-handed.  He initially denied any left arm weakness, but 
at the urging of his representative, he stated that he was 
unable to use his left arm for boxing since the in-service 
injury.  

A VA compensation examination was conducted in October 1993.  
The examiner noted the veteran's report of a burning 
sensation in the area of the left arm wounds.  On 
examination, there were four scars on the left arm, the 
largest being 5cm in length involving the upper outer aspect 
of the left arm.  The surgical scar was well healed.  There 
were also 3 small scars around the elbow, each measuring 
approximately 1cm in length.  None of the scars was 
significantly hypertrophied, nor was there any significant 
defect noted on palpating any of the scars.  The veteran 
complained that, when any of the scars was touched, he had 
some discomfort in that area.  The examiner indicated that 
left arm reflexes were normal, as were left hand grip 
strength and movement at the elbow.  It was noted that the 
functional result of the injury was excellent.  

VA outpatient records dated in 1996 do not reflect any 
complaints or abnormal clinical findings regarding the 
veteran's left arm.  

Another VA orthopedic examination was conducted in March 
2001.  That examiner noted the veteran's complaint of pain 
which required medication, although the pain was apparently 
localized to his left leg.  He did not express any complaint 
relative to his left arm injury.  On examination, there were 
4 scars on the left upper arm: one was 21/2 inches x 1 inch, 
two were 11/2 inches, and another was 1 inch.  Range of motion 
of the left arm was noted to be within normal limits.  The 
arm was tender.  There was no atrophy of the left upper 
extremity.  X-ray of the left humerus reportedly showed no 
abnormalities, although it was a "limited study."  

VA outpatient treatment records dated from December 1999 to 
June 2003 are completely negative for any complaints or 
abnormal clinical findings regarding the veteran's left arm, 
although those records do show another listing of the report 
of the March 2001 x-ray of the veteran's left humerus.  That 
report indicates that there was a question of radiopaque 
foreign bodies in the adjacent soft tissues.  

Initially, the Board must determine the severity of the 
wound, using the criteria of 38 C.F.R. § 4.56.  As noted 
above, VA revised that section in July 1997.  The revised 
section, at least the portions pertaining to slight or 
moderate injury, differs slightly, but not significantly, 
from the section that was previously in effect.  Applying the 
medical evidence to the above criteria, the Board finds that 
the veteran's left arm wound was primarily "slight," but 
certainly no more than "moderate."  The only finding that 
implicates a finding of "moderate" severity is the recent 
x-ray notation indicative of possible metallic fragments in 
the soft tissues of the arm.  Otherwise, the clinical 
findings fit squarely within the criteria for slight injury, 
using either the old or the revised § 4.56.  

For a slight muscle injury, with clinical findings of 
essentially no functional impairment, with only pain in the 
area of the scar, a zero percent rating is to be assigned.  A 
10 percent rating is warranted for muscle injury of moderate 
severity-in this case, no functional impairment, but with 
possible retained foreign body.  

Inasmuch as a 10 percent rating is already in effect for the 
residuals of the veteran's left arm shrapnel injury, no 
higher evaluation is warranted.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his left arm disability.  Neither does the record reflect 
marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his left arm shrapnel injury.  The record indicates that 
entitlement to a total disability rating based on individual 
unemployability was established, effective in 1997.  However, 
the evidence clearly indicates that the veteran's inability 
to obtain and retain employment was due to other 
disabilities.  There is no evidence that his left arm 
disability played any significant role whatsoever in that 
determination.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  

The Board would also point out that, although the veteran's 
left arm disability has been rated since his separation from 
service on the basis of a muscle injury, the predominant 
manifestation of the disability has been residual scars which 
have been tender and have produced burning pain.  While it 
hasn't been used in this case, the Rating Schedule also 
provides for evaluating tender and painful scars as 
10 percent disabling.  Code 7804.  However, a 10 percent 
rating is the maximum rating available under that Code.  A 
much higher rating is potentially available under Code 5305.  
Accordingly, the RO has chosen to evaluate the disability 
under the provisions of Code 5305.  Nevertheless, a higher 
evaluation is not warranted under any applicable diagnostic 
code.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An increased rating for residuals of a shrapnel wound to the 
left upper arm, currently evaluated 10 percent disabling, is 
denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

